DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
02.	This action is in response to Applicant’s amendment filed on 09/21/2021.  Claims 28 – 47 are pending in the present application.
	Applicant’s arguments and amendments are considered but are not persuasive.
	This action is made final.

Response to Arguments
03.	Applicant argues that the claims, as amended, should not be rejected under 35 USC 112(b) for being indefinite.  With respect to the amendments made to the independent claims, Examiner agrees that this makes the claim clearer, and the antecedent basis issue for the claims is avoided.  However, the claims remain rejected under 35 USC 112(b).  The one reason for this is that the claims recite “similar typographical errors”, but this limitation is not supported by the specification.  It is unclear what similar typographical errors are, and more specifically, how they would be determined.  This is not a specific terminology that would be understood by one of ordinary skill in the art, and therefore a definition would need to be provided.

	Applicant argues that Gail and Grover do not disclose all of the Applicant’s claimed limitations, namely the last three limitations in the independent claims.  Examiner respectfully disagrees.  The main argument presented by Applicant is that Gail and Grover do not teach both spelling errors and typographical errors.  However, and as explained above, the Applicant’s claims and specification do not recite specific definitions for these terms, so it is unclear what they are and more specifically, how they are different.  Using the internet as a resource for finding definitions for spelling error and typographical error, it can be seen that they are often used to mean the same thing.  
	Furthermore, Examiner asserts that Gail and Grover do provide enough details to read on two different types of determined errors, much like the Applicant’s claimed invention.  For example, Gail teaches the determining of spelling errors in a text, and that such determined errors can be of different types.  In one embodiment, Gail teaches that errors are determined based a word (token) having a frequency below a predefined low threshold and based on an edit distance to other words (paragraph [0016]).  Another embodiment teaches using a dictionary of all acceptable correctly spelled words to determine an error based on a mismatch (paragraph [0017]).  Gail also teaches that a lexicon can be developed for a user to determine what words are or may be errors (paragraph [0026]).  Therefore Gail teaches the determination of different types of errors in documents.
	Additionally, Grover discloses embodiments for determining multiple different types of errors in one or more documents.  For instance, Grover teaches the determination of spelling errors and grammatical errors in the documents (paragraph [0022]).  These different types of errors are defined as being different types of errors, and similar to Gail, each of them can be determined through different means.  Therefore Grover also teaches that different types of errors can be determined for the documents.  Even if it could be shown that the Applicant’s claims support two distinctly and separately defined errors, this is something that is taught by both Gail and Grover.

Claim Rejections – 35 USC § 112
04.	The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of pre-AIA  35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the application regards as his invention.

05.	Claims 28 – 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 28 recites the limitation “similar typographical errors“.  It is unclear what similar typographical errors are, as the Applicant’s specification does not include the specific terminology of “similar typographical errors”.  It appears, based on the arguments presented by Applicant that the invention finds instances of typographical errors that are of some similar type, such as being made by a typing user in the same fashion or for the same reason.  However, such a definition is not present in the claims or the specification.  Furthermore, it is unclear how such a determination would be made, as this would appear to be a rather complex calculation.
	Additionally, claim 28 recites spelling errors and typographical errors.  It is unclear what the difference is between these two things.  Spelling errors and typographical errors are terms that are often used either interchangeably or as synonyms for each other.  Furthermore, the Applicant’s specification does not provide a 

Claim Rejections - 35 USC § 103
06.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

07.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


08.	Claims 28 – 47 are rejected under 35 U.S.C. 103 as being unpatentable over Gail et al. (US PGPub 2008/0195940), in view of Grover (US PGPub 2011/0239111).
	Consider claim 28, Gail discloses a method for identifying and correcting spelling and typographical errors (abstract), the method comprising:
	extracting a plurality of tokens from a text and characterizing each of the extracted tokens (paragraphs [0005], [0007], [0014], words are extracted from 
	applying a plurality of filtering techniques to exclude one or more of the tokens as possible spelling errors (paragraph [0016], criteria is applied to determine if a word may or may not be a possible spelling error);
	identifying, based on a first filtering technique, instances of [similar] spelling errors related to unexcluded tokens (paragraphs [0019], [0020], spelling errors are determined by comparing the words found to other words, such as those in the document or in a lexicon);
	identifying, based on a second filtering technique, instances of [similar] typographical errors related to the unexcluded tokens (paragraphs [0019], [0020], [0022], spelling errors are found, which includes errors based on comparing to a dictionary);
	additionally excluding any tokens that are found in a dictionary as not constituting typographical errors (paragraphs [0017], [0035], a dictionary, or lexicon, is used to determine whether the words are indeed considered spelling errors).
	However, Gail does not specifically disclose that instances of similar spelling errors are identified, and then displaying those instances.
	In the same field of endeavor, Grover discloses a method comprising:
	similar spelling errors, similar typographical errors (paragraphs [0022], [0026], groups of similar errors, such as spelling errors and grammatical errors, are identified);
	providing, based on the plurality of tokens, a user interface on a display identifying the instances of similar spelling errors and the instances of similar 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the grouping of similar spelling errors taught by Grover into the identifying of spelling errors taught for the purpose of allowing a user to discover commonly made mistakes with regards to spelling errors, in order to improve typing and document integrity.
	Consider claim 29, and as applied to claim 28 above, Gail discloses a method comprising:
	characterizing each of the extracted tokens based on how often each of the extracted tokens occurs within the targeted text listing and based on an identification of other extracted tokens surrounding each extracted token (paragraphs [0016], [0018], the frequency of the words found in the document, as well as surrounding words, are used in order to determine the likelihood that the words are misspellings).
	 Consider claim 30, and as applied to claim 29 above, Gail discloses a method comprising:
	the surrounding extracted tokens occur within a certain measurement both before and after a given extracted token, and wherein a distance measurement of one identifies extracted tokens immediately preceding and following a given extracted token, and wherein a distance measurement of two identifies the two extracted tokens preceding the given extracted token and the two extracted tokens following the given extracted token (paragraphs [0008], [0014], [0024], the distance between words can be 
	Consider claim 31, and as applied to claim 28 above, Gail discloses a method comprising:
	grouping the extracted tokens according to their character length during at least one word identification (paragraph [0024], the length of the words is considered when determining spelling errors).
	Consider claim 32, and as applied to claim 28 above, Gail discloses a method comprising:
	the plurality of filtering techniques includes phrase filtering in which tokens occurring in a predefined phrase are excluded from being considered as similar spelling errors or similar typographical errors (paragraph [0017], claim 10, the words being checked for spelling errors can be phrases and words found in a lexicon can be used to exclude words from being considered spelling errors).
	Consider claim 33, and as applied to claim 28 above, Gail discloses a method comprising:
	the plurality of filtering techniques includes frequency filtering in which tokens occurring frequently are excluded from being considered as similar spelling errors or similar typographical errors (paragraphs [0016], [0018], [0019], words that occur frequently in a document can be excluded from being considered as spelling errors).
	Consider claim 34, and as applied to claim 28 above, Gail discloses a method comprising:

	Consider claim 35, and as applied to claim 28 above, Gail discloses a method comprising:
	the first filtering technique is different from the second filtering technique (paragraphs [0016], [0031], different methods can be used to determine the spelling errors, such as employing frequency determinations and distance determinations).
	Consider claim 36, Gail discloses an apparatus for identifying and correcting spelling and typographical errors (abstract), the method comprising:
	at least one processor operatively connected to a display, a storage device operatively connected to the at least one processors and having stored thereon instructions that, when executed by the at least one processor, cause the at least one processor to (paragraphs [0020], [0021], a processor and storage device are utilized);
	extract a plurality of tokens from a text and characterizing each of the extracted tokens (paragraphs [0005], [0007], [0014], words are extracted from documents, which include different types of words and phrases, such as acronyms and product names);
	apply a plurality of filtering techniques to exclude one or more of the tokens as possible spelling errors (paragraph [0016], criteria is applied to determine if a word may or may not be a possible spelling error);
	identify, based on a first filtering technique, instances of [similar] spelling errors related to unexcluded tokens (paragraphs [0019], [0020], spelling errors are determined 
	identify, based on a second filtering technique, instances of [similar] typographical errors related to the unexcluded tokens (paragraphs [0019], [0020], [0022], spelling errors are found, which includes errors based on comparing to a dictionary);
	additionally excluding any tokens that are found in a dictionary as not constituting typographical errors (paragraphs [0017], [0035], a dictionary, or lexicon, is used to determine whether the words are indeed considered spelling errors).
	However, Gail does not specifically disclose that instances of similar spelling errors are identified, and then displaying those instances.
	In the same field of endeavor, Grover discloses an apparatus comprising:
	similar spelling errors, similar typographical errors (paragraphs [0022], [0026], groups of similar errors, such as spelling errors and grammatical errors, are identified);
	providing, based on the plurality of tokens, a user interface on a display identifying the instances of similar spelling errors and the instances of similar typographical errors. (Fig. 3, 4, the determined errors and groups of errors are displayed to a user interface).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the grouping of similar spelling errors taught by Grover into the identifying of spelling errors taught for the purpose of allowing a user to discover commonly made mistakes with regards to spelling errors, in order to improve typing and document integrity.
claim 37, and as applied to claim 36 above, Gail discloses an apparatus comprising:
	characterizing each of the extracted tokens based on how often each of the extracted tokens occurs within the targeted text listing and based on an identification of other extracted tokens surrounding each extracted token (paragraphs [0016], [0018], the frequency of the words found in the document, as well as surrounding words, are used in order to determine the likelihood that the words are misspellings).
	 Consider claim 38, and as applied to claim 37 above, Gail discloses an apparatus comprising:
	the surrounding extracted tokens occur within a certain measurement both before and after a given extracted token, and wherein a distance measurement of one identifies extracted tokens immediately preceding and following a given extracted token, and wherein a distance measurement of two identifies the two extracted tokens preceding the given extracted token and the two extracted tokens following the given extracted token (paragraphs [0008], [0014], [0024], the distance between words can be used to determine whether or not a spelling error has occurred, whereby the locations of the words in the documents, relative to other words, is utilized).
	Consider claim 39, and as applied to claim 36 above, Gail discloses an apparatus comprising:
	grouping the extracted tokens according to their character length during at least one word identification (paragraph [0024], the length of the words is considered when determining spelling errors).
claim 40, and as applied to claim 36 above, Gail discloses an apparatus comprising:
	the plurality of filtering techniques includes phrase filtering in which tokens occurring in a predefined phrase are excluded from being considered as similar spelling errors or similar typographical errors (paragraph [0017], claim 10, the words being checked for spelling errors can be phrases and words found in a lexicon can be used to exclude words from being considered spelling errors).
	Consider claim 41, and as applied to claim 36 above, Gail discloses an apparatus comprising:
	the plurality of filtering techniques includes frequency filtering in which tokens occurring frequently are excluded from being considered as similar spelling errors or similar typographical errors (paragraphs [0016], [0018], [0019], words that occur frequently in a document can be excluded from being considered as spelling errors).
	Consider claim 42, and as applied to claim 36 above, Gail discloses an apparatus comprising:
	the plurality of filtering techniques includes exclusion filtering in which tokens satisfying an exclusion rule are excluded from being considered as similar spelling errors or similar typographical errors (paragraphs [0017], [0035], a dictionary can be used to determine that words are not spelling errors).
	Consider claim 43, and as applied to claim 36 above, Gail discloses an apparatus comprising:

	Consider claim 44, Gail discloses a non-transitory machine-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to identify and correct spelling and typographical errors (abstract), the method comprising:
	extracting a plurality of tokens from a text and characterizing each of the extracted tokens (paragraphs [0005], [0007], [0014], words are extracted from documents, which include different types of words and phrases, such as acronyms and product names);
	applying a plurality of filtering techniques to exclude one or more of the tokens as possible spelling errors (paragraph [0016], criteria is applied to determine if a word may or may not be a possible spelling error);
	identifying, based on a first filtering technique, instances of [similar] spelling errors related to unexcluded tokens (paragraphs [0019], [0020], spelling errors are determined by comparing the words found to other words, such as those in the document or in a lexicon);
	identifying, based on a second filtering technique, instances of [similar] typographical errors related to the unexcluded tokens (paragraphs [0019], [0020], [0022], spelling errors are found, which includes errors based on comparing to a dictionary);

	However, Gail does not specifically disclose that instances of similar spelling errors are identified, and then displaying those instances.
	In the same field of endeavor, Grover discloses a non-transitory machine-readable medium comprising:
	similar spelling errors, similar typographical errors (paragraphs [0022], [0026], groups of similar errors, such as spelling errors and grammatical errors, are identified);
	providing, based on the plurality of tokens, a user interface on a display identifying the instances of similar spelling errors and the instances of similar typographical errors. (Fig. 3, 4, the determined errors and groups of errors are displayed to a user interface).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the grouping of similar spelling errors taught by Grover into the identifying of spelling errors taught for the purpose of allowing a user to discover commonly made mistakes with regards to spelling errors, in order to improve typing and document integrity.
	Consider claim 45, and as applied to claim 44 above, Gail discloses a non-transitory machine-readable medium comprising:
	characterizing each of the extracted tokens based on how often each of the extracted tokens occurs within the targeted text listing and based on an identification of other extracted tokens surrounding each extracted token (paragraphs [0016], [0018], 
	 Consider claim 46, and as applied to claim 45 above, Gail discloses a non-transitory machine-readable medium comprising:
	the surrounding extracted tokens occur within a certain measurement both before and after a given extracted token, and wherein a distance measurement of one identifies extracted tokens immediately preceding and following a given extracted token, and wherein a distance measurement of two identifies the two extracted tokens preceding the given extracted token and the two extracted tokens following the given extracted token (paragraphs [0008], [0014], [0024], the distance between words can be used to determine whether or not a spelling error has occurred, whereby the locations of the words in the documents, relative to other words, is utilized).
	Consider claim 47, and as applied to claim 44 above, Gail discloses a non-transitory machine-readable medium comprising:
	grouping the extracted tokens according to their character length during at least one word identification (paragraph [0024], the length of the words is considered when determining spelling errors).

Conclusion
09.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

10.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

January 11, 2022